Case 2:20-cv-02927-CBM-AS Document 19 Filed 04/14/20 Page 1 of 30 Page ID #:68



 1   Ronda Baldwin-Kennedy, Esq. (SB #302813)
     Jerome A. Clay, Esq. (SB #327175)
 2
     LAW OFFICE OF RONDA BALDWIN-KENNEDY
 3   5627 Kanan Rd. #614
 4   Agoura Hills, CA 91301
     Phone: (951) 268-8977
 5   Fax: (702) 974-0147
 6   Email: ronda@lorbk.com
 7   Raymond M. DiGuiseppe (SB# 228457)
 8   law.rmd@gmail.com
     The DiGuiseppe Law Firm, P.C.
 9
     4320 Southport-Supply Road, Suite 300
10   Southport, North Carolina 28461
11   Phone: 910-713-8804
     Fax: 910-672-7705
12
13   Attorneys for Plaintiffs

14
                             UNITED STATES DISTRICT COURT
15
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     DONALD MCDOUGALL, an                                  Case No. 2:20-cv-02927
17
     individual; JULIANA GARCIA, an
18   individual; SECOND AMENDMENT
19   FOUNDATION; CALIFORNIA GUN                              FIRST AMENDED COMPLAINT
     RIGHTS FOUNDATION; and                                      FOR INJUNCTIVE AND
20   FIREARMS POLICY COALITION,                                 DECLARATORY RELIEF
21   INC.,
                      Plaintiffs,
22         vs.
23
     COUNTY OF VENTURA,
24   CALIFORNIA; BILL AYUB, in his
25   official capacity; WILLIAM T. FOLEY,
     in his official capacity, ROBERT
26   LEVIN, in his official capacity; and
27   VENTURA COUNTY PUBLIC
     HEALTH CARE AGENCY,
28


                                                    –1–
             FIRST AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF (CASE NO. 2:20-cv-02927)
Case 2:20-cv-02927-CBM-AS Document 19 Filed 04/14/20 Page 2 of 30 Page ID #:69



 1
                            Defendants.
 2
 3
 4         Plaintiff Donald McDougall, et al. (“Plaintiffs”), by and through counsel of

 5   record, bring this complaint for injunctive and declaratory relief against the named
 6
     Defendants, and allege as follows:
 7
 8                                         INTRODUCTION
 9
           1.      California’s local governments, whether legislatively or by executive
10
11   decree, cannot simply suspend the Constitution. Authorities may not, by decree or

12   otherwise, enact and/or enforce a suspension or deprivation of constitutional
13
     liberties. And they certainly may not use a public health crisis as political cover to
14
15   impose bans and restrictions on rights they do not like.
16         2.      Firearm and ammunition product manufacturers, retailers, importers,
17
     distributors, and shooting ranges are essential businesses that provide essential
18
19   access to constitutionally protected fundamental, individual rights. If firearms and
20
     ammunition could be purchased online like other constitutionally protected
21
22   artifacts, such as paper, pens, ink, and technology products that facilitate speech,
23   then individuals could simply purchase what they need and have the items
24
     delivered to their doorsteps. But because of an onerous and complicated federal,
25
26   state, and local regulatory scheme, people in California cannot exercise their
27
     Second Amendment right to keep and bear arms without going in person to such
28


                                                    –2–
             FIRST AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF (CASE NO. 2:20-cv-02927)
Case 2:20-cv-02927-CBM-AS Document 19 Filed 04/14/20 Page 3 of 30 Page ID #:70



 1   essential businesses—at least once for ammunition, and at least twice for firearms.
 2
           3.      In California, individuals are required to purchase and transfer
 3
 4   firearms and ammunition through state and federally licensed dealers in face-to-

 5   face transactions or face serious criminal penalties. Shuttering access to arms, the
 6
     ammunition required to use those arms, and the ranges and education facilities that
 7
 8   individuals need to learn how to safely and competently use arms, necessarily
 9
     closes off the Constitutional right to learn about, practice with, and keep and bear
10
11   those arms. By forcing duly licensed, essential businesses to close or eliminate key

12   services for the general public, government authorities are foreclosing the only
13
     lawful means to buy, sell, and transfer firearms and ammunition available to
14
15   typical, law-abiding individuals in California. Such a prohibition on the right to
16   keep and bear arms is categorically unconstitutional.
17
           4.      The circumstances posed by the COVID-19 Novel Coronavirus
18
19   outbreak present challenges to all of us, including the government. Responding to
20
     those challenges, for example, some law enforcement officials are releasing
21
22   inmates from jails. With governments having no legal duty to protect the people
23   they serve, and with no guarantee that law enforcement can or will respond to 911
24
     calls during this crisis or after it (let alone in time to prevent a crime), people who
25
26   choose to exercise their fundamental, individual rights are not part of the crisis;
27
     rather, they are responding rationally to the impacted caused by the crisis.
28


                                                    –3–
             FIRST AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF (CASE NO. 2:20-cv-02927)
Case 2:20-cv-02927-CBM-AS Document 19 Filed 04/14/20 Page 4 of 30 Page ID #:71



 1         5.      Such governmental action during the height of an acknowledged crisis
 2
     also violates the constitutional checks and balances that are the hallmark of limited
 3
 4   government and separation of powers. This suit challenges not only the underlying

 5   orders and enforcement policies for their blatant violations of enumerated
 6
     constitutional rights, it also challenges the manner in which those policies were
 7
 8   enacted. It is a bedrock principle of our constitutional order that legislatures may
 9
     not enact overbroad and effectively bound-less laws that give unfettered discretion
10
11   to executive agencies to ‘figure out’ the details later, while also ‘passing the buck’

12   to those executive agencies to make and enforce the policies that impact the
13
     people’s lives, liberty, and property.
14
15         6.      The need for self-defense during uncertain times is precisely when
16   Plaintiffs and Plaintiffs’ members must be able to exercise their fundamental rights
17
     to keep and bear arms. The challenges we all face because of the COVID-19
18
19   Coronavirus, or any other such emergency, does not, cannot, and must not justify
20
     or excuse government infringements upon fundamental human rights. The
21
22   declaratory and injunctive relief that Plaintiffs have been forced to seek through
23   this action is necessary to uphold this bedrock principle of the United States
24
     Constitution.
25
26
27
28


                                                    –4–
             FIRST AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF (CASE NO. 2:20-cv-02927)
Case 2:20-cv-02927-CBM-AS Document 19 Filed 04/14/20 Page 5 of 30 Page ID #:72



 1                                               PARTIES
 2
                                          Individual Plaintiffs
 3
 4         7.      Plaintiff Donald McDougall is a natural person, a citizen of the United

 5   States, and a resident of Ventura County, California. Plaintiff McDougall is not
 6
     prohibited from possessing or acquiring arms, including firearms and ammunition,
 7
 8   under state and federal law. Plaintiff McDougall holds a valid California Carry
 9
     Concealed Weapons License (“CCW”). Plaintiff McDougall is concerned about his
10
11   safety and the safety of his family, wants to exercise his right to keep and bear

12   arms – including firearms, ammunition, magazines, and appurtenances – and would
13
     do so, but for the reasonable and imminent fear of arrest and criminal prosecution
14
15   under Defendants’ laws, policies, orders, practices, customs, and enforcement, and
16   because Defendants’ orders and actions have closed firearm and ammunition
17
     retailers and ranges.
18
19         8.      Plaintiff Garcia is a natural person, a citizen of the United States, and
20
     a resident of Ventura County, California. Plaintiff Garcia is not prohibited from
21
22   possessing or acquiring arms, including firearms and ammunition, under state and
23   federal law. Plaintiff Garcia does not hold a valid California Firearm Safety
24
     Certificate (“FSC”) but wishes to obtain one. Plaintiff Garcia is concerned about
25
26   her safety and the safety of her family, wants to exercise her right to keep and bear
27
     arms – including firearms, ammunition, magazines, and appurtenances – and would
28


                                                    –5–
             FIRST AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF (CASE NO. 2:20-cv-02927)
Case 2:20-cv-02927-CBM-AS Document 19 Filed 04/14/20 Page 6 of 30 Page ID #:73



 1   do so, but for the reasonable and imminent fear of arrest and criminal prosecution
 2
     under Defendants’ laws, policies, orders, practices, customs, and enforcement, and
 3
 4   because Defendants’ orders and actions have closed firearm and ammunition

 5   retailers and ranges.
 6
                                         Institutional Plaintiffs
 7
 8          9.     Plaintiff Second Amendment Foundation, Inc. (“SAF”) is a nonprofit
 9
     educational foundation incorporated under the laws of Washington with its
10
11   principal place of business in Bellevue, Washington. SAF seeks to preserve the

12   effectiveness of the Second Amendment through education, research, publishing,
13
     and legal action programs focused on the Constitutional right to possess firearms,
14
15   and the consequences of gun control. SAF has over 650,000 members and
16   supporters nationwide, including thousands of members in California. SAF brings
17
     this action on behalf of itself and its members. Individual Plaintiffs are members of
18
19   SAF.
20
            10.    Plaintiff California Gun Rights Foundation (“CGF”) is a nonprofit
21
22   foundation incorporated under the laws of California with its principal place of
23   business in Sacramento, California. CGF serves its members, supporters, and the
24
     public through educational, cultural, and judicial efforts to defend and advance
25
26   Second Amendment and related rights. CGF has thousands of members and
27
     supporters in California, including members in Defendants’ jurisdiction and the
28


                                                    –6–
             FIRST AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF (CASE NO. 2:20-cv-02927)
Case 2:20-cv-02927-CBM-AS Document 19 Filed 04/14/20 Page 7 of 30 Page ID #:74



 1   Individual Plaintiffs herein. The interpretation and enforcement of the Second
 2
     Amendment directly impacts CGF’s organizational interests, as well as the rights
 3
 4   of CGF’s members and supporters. CGF has expended and diverted resources, and

 5   has been adversely and directly harmed, because of Defendants’ laws, policies,
 6
     practices, and customs challenged herein. CGF brings this action on behalf of
 7
 8   itself, its members, supporters who possess all the indicia of membership, and
 9
     similarly situated members of the public.
10
11         11.    Plaintiff Firearms Policy Coalition, Inc. (“FPC”) is a nonprofit

12   organization incorporated under the laws of Delaware with a place of business in
13
     Sacramento, California. The purposes of FPC include defending and promoting the
14
15   People’s rights – especially but not limited to First and Second Amendment rights
16   – advancing individual liberty and restoring freedom. FPC serves its members and
17
     the public through legislative advocacy, grassroots advocacy, litigation and legal
18
19   efforts, research, education, outreach, and other programs. FPC’s has members in
20
     the State of California, including members in Defendants’ respective jurisdiction
21
22   and the Individual Plaintiffs herein. FPC represents its members and supporters—
23   who include gun owners, individuals who wish to acquire firearms and
24
     ammunition, licensed California firearm retailers, shooting ranges, trainers and
25
26   educators, and others—and brings this action on behalf of itself, its members,
27
     supporters who possess all the indicia of membership, and similarly situated
28


                                                   –7–
            FIRST AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF (CASE NO. 2:20-cv-02927)
Case 2:20-cv-02927-CBM-AS Document 19 Filed 04/14/20 Page 8 of 30 Page ID #:75



 1   members of the public. FPC has expended and diverted resources, and is adversely
 2
     and directly harmed, because of Defendants’ laws, policies, orders, practices, and
 3
 4   customs challenged herein.

 5                                              Defendants
 6
           12.     Defendant County of Ventura, California is a local governmental
 7
 8   entity organized under the Constitution and laws of the State of California,
 9
     possessing legal personhood within the meaning of 42 U.S.C. § 1983. The County
10
11   is responsible for executing and administering its laws, orders, customs, practices,

12   and policies at issue in this lawsuit.
13
           13.     Defendant Bill Ayub is the Sheriff of Defendant Ventura County,
14
15   California and head of Ventura County Sheriff’s Office. As the Sheriff, he is
16   responsible within the County for the enforcement and execution of the laws,
17
     orders, policies, practices, customs, and actions at issue in this lawsuit. Defendant
18
19   Ayub is sued in his official capacity.
20
           14.     Defendant William T. Foley is the Director of the Ventura County
21
22   Public Health Care Agency, which issues and enforces some of Defendant Ventura
23   County’s laws, and related California Government and Health and Safety Codes,
24
     including those at issue herein. Defendant Foley is sued in his official capacity.
25
26         15.     Defendant Robert Levin is the Public Health Medical Director and
27
     Health Officer for Defendant County of Ventura, California. Defendant Levin
28


                                                    –8–
             FIRST AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF (CASE NO. 2:20-cv-02927)
Case 2:20-cv-02927-CBM-AS Document 19 Filed 04/14/20 Page 9 of 30 Page ID #:76



 1   issued and enforces the Defendant County’s Order. On information and belief,
 2
     Defendant Levin reports to Defendant Foley. Defendant Levin is sued in his
 3
 4   official capacity.

 5         16.      The Ventura County Public Health Care Agency is the department
 6
     responsible for public health in Ventura County, which issues and enforces some of
 7
 8   Defendant Ventura County’s Orders and laws, and related California Government
 9
     and Health and Safety Codes, including those at issue herein.
10
11                                JURISDICTION AND VENUE

12         17.      This Court has jurisdiction over all claims for relief pursuant to 28
13
     U.S.C. §§ 1331, 1343, 2201, and 2202, and 42 U.S.C. §§ 1983 and 1988, as this
14
15   action seeks to redress the deprivation under color of the laws, statutes, ordinances,
16   regulations, customs, and usages of the State of California, of the rights, privileges
17
     or immunities secured by the United States Constitution.
18
19         18.      Venue lies in this Court under 28 U.S.C. § 1391, as the events giving
20
     rise to Plaintiffs’ causes of action arose or exist in this District in which the action
21
22   is brought.
23                 STATEMENT OF FACTS COMMON TO ALL CLAIMS
24                           Constitutional Background
25         19.      The Second Amendment to the United States Constitution provides:
26
     “A well-regulated Militia being necessary to the security of a free State, the right of
27
28   the people to keep and bear Arms shall not be infringed.”


                                                    –9–
             FIRST AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF (CASE NO. 2:20-cv-02927)
Case 2:20-cv-02927-CBM-AS Document 19 Filed 04/14/20 Page 10 of 30 Page ID #:77



 1         20.     The Second Amendment “guarantee[s] the individual right to possess
 2
     and carry weapons in case of confrontation.” District of Columbia v. Heller, 554
 3
 4   U.S. 570, 592 (2008). And it “elevates above all other interests the right of law-

 5   abiding, responsible citizens to use arms in defense of hearth and home.” Id at 635.
 6
           21.     The Second Amendment is fully applicable to the States through the
 7
 8   Fourteenth Amendment’s Due Process and Privileges or Immunities Clauses.
 9
     McDonald v. City of Chicago, 561 U.S. 742, 750 (2010); id. at 805 (Thomas, J.,
10
11   concurring). In McDonald, the Supreme Court held “that the Second Amendment

12   right is fully applicable to the States.” Id. at 750. And Justice Thomas further held
13
     that the “right to keep and bear arms is a privilege of American citizenship that
14
15   applies to the States through the Fourteenth Amendment's Privileges or Immunities
16   Clause.” Id. at 806.
17
           22.     Article IV, § 2, Cl. I of the United States Constitution provides: “The
18
19   citizens of each state shall be entitled to all privileges and immunities of citizens in
20
     the several states.”
21
22         23.     The Fifth Amendment to the United States Constitution provides in
23   the pertinent part:
24
                   No person shall … be deprived of life, liberty, or
25                 property, without due process of law…
26
           24.     The Fourteenth Amendment to the United States Constitution provides
27
28   in pertinent part:


                                                    – 10 –
             FIRST AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF (CASE NO. 2:20-cv-02927)
Case 2:20-cv-02927-CBM-AS Document 19 Filed 04/14/20 Page 11 of 30 Page ID #:78



 1                 No state shall make or enforce any law which shall
                   abridge the privileges or immunities of citizens of the
 2
                   United States; nor shall any state deprive any person of
 3                 life, liberty, or property, without due process of law; nor
 4                 deny to any person within its jurisdiction the equal
                   protection of the laws.
 5
           25.     Individuals have a right to travel outside their county of residence.
 6
 7         26.     Individuals have a right to keep and bear arms, including but not
 8
     limited to, buying, selling, transferring, transporting, carrying, and practicing safety
 9
10   and proficiency with firearms, ammunition, magazines, and appurtenances, under
11   the Second and Fourteenth Amendments to the United States Constitution.
12
           27.     In 2008, the United States Supreme Court held that the District of
13
14   Columbia’s requirement that permitted firearms within the home, but required that
15
     said firearms in the home be kept inoperable, made it impossible for citizens to use
16
17   firearms for the core lawful purpose of self-defense and was hence

18   unconstitutional. District of Columbia v. Heller, 554 U.S. 570, 630 (2008).
19
           28.     In 2010, the United States Supreme Court held that―the Second
20
21   Amendment right to keep and bear arms is―fundamental to our scheme of ordered
22
     liberty and, therefore, incorporated against the states through the Due Process
23
24   Clause of the Fourteenth Amendment. McDonald v. Chicago, 130 S. Ct. 3020,

25   3036 (2010).
26
           29.     The “central” – but not only – holding of the Supreme Court in Heller
27
28   was “that the Second Amendment protects a personal right to keep and bear arms


                                                    – 11 –
             FIRST AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF (CASE NO. 2:20-cv-02927)
Case 2:20-cv-02927-CBM-AS Document 19 Filed 04/14/20 Page 12 of 30 Page ID #:79



 1   for lawful purposes, most notably for self-defense within the home.” McDonald,
 2
     561 U.S. at 780. “The very enumeration of the right takes out of the hands of
 3
 4   government—even the Third Branch of Government—the power to decide on a

 5   case-by-case basis whether the right is really worth insisting upon.” Heller, 554
 6
     U.S. at 634.
 7
 8         30.      A two-part test, and tiered scrutiny generally, is inappropriate for laws
 9
     that infringe upon the Second Amendment right to keep and bear arms, including
10
11   the Orders and enforcement actions at issue in this case.

12         31.      The fundamental, individual right to keep and bear loaded, operable
13
     firearms in the home includes the right to lawfully acquire firearms, ammunition,
14
15   magazines, and appurtenances.
16         32.      Individuals have a right to buy, sell, transfer, and practice with arms,
17
     including but not limited to, firearms, ammunition, magazines, and required
18
19   appurtenances.
20
           33.      Licensed firearm and ammunition retailers and shooting ranges are
21
22   necessary to individuals’ lawful acquisition of firearms and ammunition, including
23   but not limited to complying with federal and state background check
24
     requirements, due to the onerous and complicated web of regulatory schemes that
25
26   prohibit the exercise of the constitutional right to keep and bear arms without going
27
28


                                                   – 12 –
            FIRST AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF (CASE NO. 2:20-cv-02927)
Case 2:20-cv-02927-CBM-AS Document 19 Filed 04/14/20 Page 13 of 30 Page ID #:80



 1   in person to these essential businesses – at least once for ammunition and at least
 2
     twice for firearms.
 3
 4                           FACTS COMMON TO ALL CLAIMS

 5                                     State and Federal Orders
 6
           34.     On or about March 4, 2020, Governor Newsom proclaimed a State of
 7
 8   Emergency as a result of COVID-19.
 9
           35.     On March 19, 2020, Governor Gavin Newsom signed Executive
10
11   Order N-33-20,1 directing all individuals living in California to “stay home or at

12   their place of residence except as needed to maintain continuity of operations of the
13
     federal critical infrastructure sectors.” Executive Order N-33-20 is in place until
14
15   further notice.
16         36.     The Governor’s N-33-20 directed all California residents “to heed”
17
     the directives of the State Public Health Officer, Sonia Angell, and incorporated
18
19   into the Executive Order Director Angell’s Order of the same date.2
20
           37.     Director Angell’s Order states that all people in California must stay
21
22   home people “except as needed to maintain continuity of operations of the federal
23
     1
         Executive Department, State of California, Governor Gavin Newsom Executive
24
     Order N-33-20, https://www.gov.ca.gov/wp-content/uploads/2020/03/3.19.20-
25   attested-EO-N-33-20-COVID-19-HEALTH-ORDER.pdf.
     2
26      Order of the State Public Health Officer, Mar. 19, 2020, https://www.cdph.
     ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/COVID-
27
     19/Health%20Order%203.19. 2020.pdf.
28


                                                    – 13 –
             FIRST AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF (CASE NO. 2:20-cv-02927)
Case 2:20-cv-02927-CBM-AS Document 19 Filed 04/14/20 Page 14 of 30 Page ID #:81



 1   critical infrastructure sectors, as outlined at https://www.cisa.gov/identifying-
 2
     critical-infrastructure-during-covid-19.”
 3
 4         38.     An express purpose of Angell’s Order is to “establish consistency

 5   across” – i.e., throughout – “the state.”
 6
           39.     Notably, on March 28, 2020, the Department of Homeland Security,
 7
 8   Cyber-Infrastructure Division (“CISA”), issued an updated “ADVISORY
 9
     MEMORANDUM               ON      IDENTIFICATION              OF      ESSENTIAL           CRITICAL
10
11   INFRASTRUCTURE WORKERS DURING COVID-19 RESPONSE,” online at

12   https://bit.ly/cisa-guidance-2020-3-28, under its Web page for “Guidance on the
13
     Essential Critical Infrastructure Workforce” during the COVID-19 pandemic.3
14
15   While the CISA’s guidance is advisory in nature, its findings and conclusions are
16   inherently entitled to great weight in this context, particularly since they were
17
     “developed, in collaboration with other federal agencies, State and local
18
19   governments, and the private sector” for the specific purpose of “help[ing] State,
20
     local, tribal and territorial officials as they work to protect their communities, while
21
22   ensuring continuity of functions critical to public health and safety, as well as
23   economic and national security.” To that very end, CISA specifically determined
24
25
     3
26      Guidance on the Essential Critical Infrastructure Workforce,
     https://www.cisa.gov/publication/guidance-essential-critical-infrastructure-
27
     workforce.
28


                                                    – 14 –
             FIRST AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF (CASE NO. 2:20-cv-02927)
Case 2:20-cv-02927-CBM-AS Document 19 Filed 04/14/20 Page 15 of 30 Page ID #:82



 1   that “[w]orkers supporting the operation of firearm or ammunition product
 2
     manufacturers, retailers, importers, distributors, and shooting ranges” fall squarely
 3
 4   within the “critical infrastructure workforce.”

 5                                       Statutory Background
 6
           40.     In California, a violation of a statute is a misdemeanor unless
 7
 8   specified to be punishable otherwise. California Penal Code Prelim. Prov. 19.4
 9
     (‘When an act or omission is declared by a statute to be a public offense and no
10
11   penalty for the offense is prescribed in any statute, the act or omission is

12   punishable as a misdemeanor.”)
13
           41.     Under California law and regulations, individuals must acquire
14
15   modern firearms from duly licensed firearm retailers. See generally Penal Code
16   sections 27545; 28050, et seq.
17
           42.     Under California law and regulations, and with few very limited
18
19   exceptions, individuals must acquire or otherwise transfer and take possession of
20
     ammunition from duly licensed firearm and/or ammunition retailers. See generally
21
22   Penal Code sections 30342, et seq.; 30370, et seq.
23         43.     Under California law and regulations, individuals must acquire a valid
24
     Firearm Safety Certificate in order to acquire and take possession of firearms. See
25
26   generally Penal Code section 26840.
27
28


                                                    – 15 –
             FIRST AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF (CASE NO. 2:20-cv-02927)
Case 2:20-cv-02927-CBM-AS Document 19 Filed 04/14/20 Page 16 of 30 Page ID #:83



 1         44.    Government Code section 26620 states: “The office of county director
 2
     of emergency services shall be held ex officio by the county sheriff.”
 3
 4         45.    Government Code section 41601 states:

 5                For the suppression of riot, public tumult, disturbance of
 6                the peace, or resistance against the laws or public
                  authorities in the lawful exercise of their functions, and
 7                for the execution of all orders of the local health officer
 8                issued for the purpose of preventing the spread of any
                  contagious, infectious, or communicable disease, the
 9
                  chief of police has the powers conferred upon sheriffs by
10                general law and in all respects is entitled to the same
11                protection.

12         46.    Government Code section 101029 states:
13
                  The sheriff of each county, or city and county, may
14                enforce within the county, or the city and county, all
15                orders of the local health officer issued for the purpose of
                  preventing the spread of any contagious, infectious, or
16                communicable disease. Every peace officer of every
17                political subdivision of the county, or city and county,
                  may enforce within the area subject to his or her
18
                  jurisdiction all orders of the local health officer issued for
19                the purpose of preventing the spread of any contagious,
20                infectious, or communicable disease. This section is not a
                  limitation on the authority of peace officers or public
21                officers to enforce orders of the local health officer.
22                When deciding whether to request this assistance in
                  enforcement of its orders, the local health officer may
23                consider whether it would be necessary to advise the
24                enforcement agency of any measures that should be taken
                  to prevent infection of the enforcement officers.
25
26         47.    Government Code section 101030 states:
27
                  The county health officer shall enforce and observe in the
28                unincorporated territory of the county, all of the


                                                   – 16 –
            FIRST AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF (CASE NO. 2:20-cv-02927)
Case 2:20-cv-02927-CBM-AS Document 19 Filed 04/14/20 Page 17 of 30 Page ID #:84



 1                   following: (a) Orders and ordinances of the board of
                     supervisors, pertaining to the public health and sanitary
 2
                     matters[,] (b) Orders, including quarantine and other
 3                   regulations, prescribed by the department[, and] (c)
 4                   Statutes relating to public health.

 5            48.    As shown below, County and County Health Officer Defendants’
 6
     Orders, enforced by Defendant sheriffs and police chiefs, among others, commonly
 7
 8   state:
 9
                     Pursuant to Government Code sections 26602 and 41601
10                   and Health and Safety Code section 101029, the Health
11                   Officer requests that the Sheriff and all chiefs of police in
                     the County ensure compliance with and enforce this
12                   Order. The violation of any provision of this Order
13                   constitutes an imminent threat and menace to public
                     health, constitutes a public nuisance, and is punishable by
14                   fine, imprisonment, or both.
15
              49.    Under Defendants’ laws, Orders, and enforcement policies, practices,
16
17   customs, and actions it is a crime for individuals to leave their homes and go to and
18
     from, e.g., firearms and ammunition retailers and shooting ranges in order to
19
20   comply with state laws regarding the FSC certificate requirement, as well as

21   federal and state laws regarding the purchase and transfer of firearms and
22
     ammunition. And under the Defendants’ Orders and enforcement policies, it is a
23
24   crime for, e.g., firearm and ammunition retailers, shooting ranges, and FSC test
25   service providers to operate them.
26
                                             Ventura County Orders
27
28


                                                      – 17 –
               FIRST AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF (CASE NO. 2:20-cv-02927)
Case 2:20-cv-02927-CBM-AS Document 19 Filed 04/14/20 Page 18 of 30 Page ID #:85



 1          50.    On March 17, 2020, Defendant Levine issued an order directing all
 2
     residents of the County to shelter in place and restrict conduct (the “March 17
 3
 4   Order”).4

 5          51.    On March 20, 2020, Defendant Levine issued an additional order
 6
     supplementing and extending the March 17, 2020 Order and directing all residents
 7
 8   of the County to continue to shelter in place and restrict conduct until April 19,
 9
     2020 (the “March 20 Order”).5
10
11          52.    On March 31, 2020, Defendant Levine issued an additional order

12   supplementing and extending the March 17 and March 20 Orders and directing all
13
     residents of the County to continue to shelter in place and restrict conduct until
14
15   April 19, 2020 (the “March 31 Order”).6
16          53.    On April 9, 2020, Defendant Levine issued yet an additional order,
17
     supplementing and amending the existing March 17, March 20, and March 31
18
19
20
21
22
23
24   4
        https://vcportal.ventura.org/CEO/VCNC/2020-03-
25   17_Ventura_County_Public_Health_Order.pdf.
     5
26      https://s30623.pcdn.co/wp-
     content/uploads/2020/03/StayWellAtHomeOrder.pdf.
27   6
         https://vcportal.ventura.org/covid19/docs/March_31_2020_Order.pdf.
28


                                                    – 18 –
             FIRST AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF (CASE NO. 2:20-cv-02927)
Case 2:20-cv-02927-CBM-AS Document 19 Filed 04/14/20 Page 19 of 30 Page ID #:86



 1   Orders (the “April 9 Order”).7 Furthermore, the April 9 Order bans all gatherings,
 2
     and added three types of businesses to the list of “Essential Businesses”.
 3
 4         54.     Under the Orders, the operation of firearm and ammunition retailers

 5   and shooting ranges are not “Essential Businesses,” and individuals going to and
 6
     from them is not “Essential Travel.”
 7
 8         55.     Notably, the March 20 Order prohibits travel unless it is related to
 9
     “Essential Travel” or “Essential Activities” as defined by the Order. Such travel
10
11   and activities do not include departing Ventura County to a surrounding one for the

12   purposes of obtaining firearms and/or ammunition.
13
           56.     Pursuant to Section 8 of the April 9 Order, Defendant Sheriff Ayub
14
15   and all chiefs of police of the County are tasked with the enforcement of the
16   provisions set forth in the Order.
17
           57.     Section 8 (Compliance) of the April 9 Order states:
18
19                 The violation of any provision of this Order constitutes a
20                 threat to public health and public nuisance per se…
                   [p]ursuant to Government Code sections 26602 and
21                 4160I and Health and Safety Code section 101029, the
22                 Health Officer requests that the Sheriff and all chiefs of
                   police in the County ensure compliance with and enforce
23                 this Order.
24
25
26
     7
        https://vcportal.ventura.org/covid19/docs/2020-04-
27
     09_COVID19_PH_Order_April_9_2020.pdf.
28


                                                    – 19 –
             FIRST AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF (CASE NO. 2:20-cv-02927)
Case 2:20-cv-02927-CBM-AS Document 19 Filed 04/14/20 Page 20 of 30 Page ID #:87



 1         58.    On information and belief, Defendants are actively enforcing their
 2
     Orders, shuttering businesses and thus individuals’ access to arms, the ammunition
 3
 4   required to use those arms, and the ranges and education facilities that individuals

 5   need to learn how to safely and competently use arms by forcing firearm and
 6
     ammunition product manufacturers, retailers, importers, distributors, and shooting
 7
 8   ranges within the County of Ventura to close their doors and stop performing sales
 9
     and transfers of firearms and ammunition.
10
11         59.    Plaintiff McDougall would like to take possession of a firearm that he

12   ordered which is currently in the possession of a licensed firearm dealer. Plaintiff
13
     McDougall would also like to retrieve a firearm that is in the possession of a
14
15   licensed gunsmith. Plaintiff McDougall is not prohibited from possessing firearms
16   under state or federal law. Furthermore, Plaintiff McDougall possesses a California
17
     Carry Concealed Weapons License (“CCW”). He can take possession of a
18
19   purchased firearm and ammunition upon the completion of a background check.
20
     However, due to Defendants’ Orders and enforcement actions, he is unable to
21
22   retrieve his firearms and unable to acquire ammunition.
23         60.    Plaintiff Garcia would like to purchase a firearm and ammunition for
24
     self-defense. Plaintiff Garcia is not prohibited from possessing firearms under state
25
26   or federal law. Plaintiff Garcia does not possess a FSC but desires to obtain one.
27
     However, due to Defendants’ Orders and enforcement actions, she is unable to
28


                                                   – 20 –
            FIRST AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF (CASE NO. 2:20-cv-02927)
Case 2:20-cv-02927-CBM-AS Document 19 Filed 04/14/20 Page 21 of 30 Page ID #:88



 1   obtain a FSC nor able to purchase a self-defense firearm and ammunition. Plaintiff
 2
     Garcia cannot purchase either firearms or ammunition except through a licensed
 3
 4   firearms dealer and/or licensed ammunition vendor under California law.

 5          61.      Plaintiffs McDougall and Garcia, Plaintiffs’ members, and similarly
 6
     situated individuals are being prevented from exercising their fundamental,
 7
 8   individual right to keep and bear arms for self-defense.
 9
            62.      Plaintiffs McDougall and Garcia, and Plaintiffs’ members, and
10
11   similarly situated individuals are being prevented from traveling outside Ventura

12   County to exercise their fundamental, individual right to keep and bear arms for
13
     self-defense.
14
15
16                                COUNT ONE
17                        DEPRIVATION OF CIVIL RIGHTS
                         RIGHT TO KEEP AND BEAR ARMS
18
                  U.S. CONST., AMENDS. II AND XIV, 42 U.S.C. § 1983
19
            63.      Plaintiffs incorporate herein by reference the foregoing paragraphs as
20
21   if fully set forth herein.
22
            64.      There is an actual and present controversy between the parties.
23
24          65.      Defendants’ orders, directives, policies, practices, customs, and

25   enforcement actions prohibit law-abiding individuals from purchasing firearms and
26
     ammunition for the purpose of protecting themselves and their families (or for any
27
28   other purpose). Independently and collectively, these stand as a bar on firearms


                                                    – 21 –
             FIRST AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF (CASE NO. 2:20-cv-02927)
Case 2:20-cv-02927-CBM-AS Document 19 Filed 04/14/20 Page 22 of 30 Page ID #:89



 1   acquisition, ownership, and proficiency training at shooting ranges, and thus
 2
     amount to a categorical ban on and infringement of the right to keep and bear arms
 3
 4   and the privileges and immunities of citizenship.

 5         66.     Plaintiffs, Plaintiffs’ Members, and those similarly situated to them,
 6
     seek to exercise their right to keep and bear arms for self-defense of themselves
 7
 8   and their families, especially in times of crisis such as this.
 9
           67.     As to all claims made in a representative capacity herein, there are
10
11   common questions of law and fact that substantially affect the rights, duties, and

12   liabilities of many similarly-situated California residents and visitors who
13
     knowingly or unknowingly are subject to the California statutes, regulations,
14
15   policies, practices, and customs in question.
16         68.     The relief sought in this action is declaratory and injunctive in nature,
17
     and the action involves matters of substantial public interest. Considerations of
18
19   necessity, convenience, and justice justify relief to individual and institutional
20
     Plaintiffs in a representative capacity. Further, to the extent it becomes necessary
21
22   or appropriate, the institutional Plaintiffs are uniquely able to communicate with
23   and provide notice to their thousands of California members and constituents who
24
     are or would be party to any identifiable class of individuals for whose benefit this
25
26   Court may grant such relief.
27
28


                                                    – 22 –
             FIRST AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF (CASE NO. 2:20-cv-02927)
Case 2:20-cv-02927-CBM-AS Document 19 Filed 04/14/20 Page 23 of 30 Page ID #:90



 1           69.    Local governments do not have the power to categorically prohibit the
 2
     keeping and bearing of arms by law-abiding people, nor can they close off the
 3
 4   channels of access by which individuals lawfully obtain, transfer, and practice

 5   proficiency and safety with firearms and ammunition – even for brief periods of
 6
     time.
 7
 8           70.    Arbitrariness and animus exists within the Defendants’ Orders and
 9
     enforcement actions, as the Orders classify as “essential” a variety of businesses
10
11   which have no clear connection to essential goods and services (let alone expressly

12   constitutionally protected goods and services), particularly in a time of crisis.
13
             71.    For example, “convenience stores, and other establishments engaged
14
15   in the retail sale of unprepared food, canned food, dry goods, non-alcoholic
16   beverages, fresh fruits and vegetables, pet supply, fresh meats, fish, and poultry, as
17
     well as hygienic products and household consumer products necessary for personal
18
19   hygiene or the habitability, sanitation, or operation of residences” are deemed to
20
     expressly fall within this protected category of “Essential” businesses. So too are
21
22   “auto-supply” stores, businesses that provide “that provide food, shelter, and social
23   services, and other necessities of life for economically disadvantaged or otherwise
24
     needy individuals,” and hardware stores.
25
26           72.    But, according to Defendants, firearm and ammunition retailers and
27
     shooting ranges are not essential, even though their connection to the essentials of
28


                                                     – 23 –
              FIRST AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF (CASE NO. 2:20-cv-02927)
Case 2:20-cv-02927-CBM-AS Document 19 Filed 04/14/20 Page 24 of 30 Page ID #:91



 1   life in a crisis – securing the fundamental right of defense of the self and home
 2
     through all lawful means – is crystal clear, as highlighted in CISA’s published
 3
 4   guidelines and the Constitution itself.

 5         73.     In California, individuals are required to purchase and transfer
 6
     firearms and ammunition through state and federally licensed dealers in face-to-
 7
 8   face transactions or face serious criminal penalties.
 9
           74.     Shuttering access to arms, the ammunition required to use those arms,
10
11   and the ranges and education facilities that individuals need to learn how to safely

12   and competently use arms, necessarily closes off the Constitutional right to learn
13
     about, practice with, and keep and bear those arms.
14
15         75.     By forcing duly licensed, essential businesses to close or eliminate
16   key services for the general public, government authorities are foreclosing the only
17
     lawful means to buy, sell, and transfer firearms and ammunition available to
18
19   typical, law-abiding individuals in California.
20
           76.     Because firearm and ammunition transfers must be facilitated by a
21
22   licensed dealer, Defendants’ orders, directives, policies, practices, customs, and
23   enforcement actions amount to a ban on purchasing and transferring firearms and
24
     ammunition. As a result, law-abiding citizens who wish to comply with state laws
25
26   – by submitting to, for example, background checks, waiting period laws, in-person
27
28


                                                    – 24 –
             FIRST AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF (CASE NO. 2:20-cv-02927)
Case 2:20-cv-02927-CBM-AS Document 19 Filed 04/14/20 Page 25 of 30 Page ID #:92



 1   transfers and safety tests and demonstrations – are foreclosed from acquiring
 2
     firearms and ammunition legally.
 3
 4         77.     Moreover, Defendants’ laws, orders, policies, practices, customs,

 5   enforcement actions, and omissions criminalize and penalize conduct including but
 6
     not limited to an individual’s leaving their home, going to, and coming from a
 7
 8   firearm and/or ammunition retailer, violating Plaintiffs’, Plaintiffs’ members, and
 9
     similarly situated individuals’ rights.
10
11         78.     Plaintiffs reasonably fear that Defendants will enforce against them

12   their Orders and Defendants’ related policies, practices, and customs.
13
           79.     Institutional Plaintiffs reasonably fear that Defendants will enforce
14
15   against their members – including Individual Plaintiffs and similarly situated
16   persons – the challenged orders, laws, policies, practices, and customs.
17
           80.     Defendants’       laws     and     ongoing       enforcement        and    threats   of
18
19   enforcement of their respective Orders and directives violate the Second and
20
     Fourteenth Amendments.
21
22         81.     Defendants’ Orders, laws, policies, practices, customs, and ongoing
23   enforcement and threats of enforcement of their various orders and directives
24
     against the Plaintiffs, the Plaintiffs’ members and customers, and similarly situated
25
26   members of the public, which prevent the Plaintiffs, Plaintiffs’ members, and
27
     similarly situated members of the public from exercising their rights, including the
28


                                                    – 25 –
             FIRST AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF (CASE NO. 2:20-cv-02927)
Case 2:20-cv-02927-CBM-AS Document 19 Filed 04/14/20 Page 26 of 30 Page ID #:93



 1   purchase, sale, transfer of, and training with constitutionally protected arms,
 2
     ammunition, magazines, and appurtenances, are thus causing injury and damage
 3
 4   that is actionable under 42 U.S.C. § 1983.

 5                                 COUNT TWO
 6                      DEPRIVATION OF CIVIL RIGHTS
                               RIGHT TO TRAVEL
 7           U.S. CONST., ART. IV § 2; AMENDS. V, XIV, 42 U.S.C. § 1983
 8
           82.     Plaintiffs incorporate by reference the foregoing paragraphs as if fully
 9
10   set forth herein.
11
           83.     Article IV, Section 2, Clause 1 of the United States Constitution
12
13   requires that “[t]he Citizens of each State shall be entitled to all Privileges and

14   Immunities of Citizens in the several States.” The Privileges and Immunities
15
     Clause provides important protections for non-residents who enter the state to
16
17   obtain employment, or for any other purposes, including the right to travel. Saenz
18
     v. Roe, 526 U.S. 489, 502 (1999).
19
20         84.     The right to freely travel is fundamental; founded on the guarantees of

21   substantive due process under the Fifth and Fourteenth Amendments as it is both
22
     implicit in the concept of ordered liberty and deeply rooted in this County’s history
23
24   and tradition. “[T]he right of locomotion, the right to remove from one place to
25   another according to inclination, is an attribute of liberty ... secured by the 14th
26
     amendment.” Williams v. Fears, 179 U.S. 270, 274 (1900); Kent v. Dulles, 357
27
28


                                                    – 26 –
             FIRST AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF (CASE NO. 2:20-cv-02927)
Case 2:20-cv-02927-CBM-AS Document 19 Filed 04/14/20 Page 27 of 30 Page ID #:94



 1   U.S. 116 (1958)( “The right to travel is a part of the ‘liberty’ of which the citizen
 2
     cannot be deprived without the due process of law under the Fifth Amendment.”).
 3
 4         85.     The right to move freely about one's neighborhood or town, even by

 5   automobile, is “implicit in the concept of ordered liberty” and “deeply rooted in the
 6
     Nation's history.” Lutz v. City of York, Pa., 899 F.2d 255, 268 (3d Cir. 1990).
 7
 8         86.     It would be meaningless to describe the right to travel between states
 9
     as a fundamental precept of personal liberty and not to acknowledge a correlative
10
11   constitutional right to travel within a state.

12   King v. New Rochelle Mun. Hous. Auth., 442 F.2d 646, 648 (2d Cir. 1971).
13
           87.     The right to travel in a state and between states is especially important
14
15   when the travel is related to the exercise of other fundamental rights, such as the
16   right to keep and bear arms.
17
           88.     Defendants’       laws     and     ongoing       enforcement        and    threats   of
18
19   enforcement of their various orders and directives against the Plaintiffs, the
20
     Plaintiffs’ members and customers, and similarly situated members of the public,
21
22   as well as their ongoing policies and practices are arbitrary and capricious,
23   overbroad, effectively bound-less, fail to provide adequate notice, and place
24
     Plaintiffs, Plaintiffs’ members and customers, and similarly situated members of
25
26   the public at risk of serious criminal and civil liability, including arrest,
27
     prosecution, loss of rights, fines, and, with respect to the Retailer Plaintiffs, loss of
28


                                                    – 27 –
             FIRST AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF (CASE NO. 2:20-cv-02927)
Case 2:20-cv-02927-CBM-AS Document 19 Filed 04/14/20 Page 28 of 30 Page ID #:95



 1   their licenses. Defendants’ orders and actions violate Plaintiffs’, Plaintiffs’
 2
     members, and similarly situated members of the public’s right to travel, and are
 3
 4   thus causing injury and damage that is actionable under 42 U.S.C. § 1983.

 5                                    PRAYER FOR RELIEF
 6
           WHEREFORE, Plaintiffs pray for the following relief:
 7
 8         1.     A declaratory judgment that the Defendants’ Orders, laws,
 9
     enforcement policies, practices, customs, and actions individually and collectively:
10
11   (1) prohibit the operation of firearm and ammunition product manufacturers,

12   retailers, importers, distributors, shooting ranges, and FSC test providers; (2) deny
13
     individuals the right and ability to travel to, access, and use firearm and
14
15   ammunition product retailers, FSC test providers, and shooting ranges to acquire,
16   take possession of, and practice proficiency with constitutionally protected items;
17
     (3) deny individuals the right and ability to travel to and from firearm and
18
19   ammunition product manufacturers, retailers, importers, distributors, shooting
20
     ranges, and FSC test providers so that individuals can acquire, taken possession of,
21
22   and practice proficiency with constitutionally protected items; and (4) violate Art.
23   IV, § 2 of and the Second, Fifth, and Fourteenth Amendments to the United States
24
     Constitution;
25
26         2.     A preliminary and permanent injunction restraining Defendants and
27
     their officers, agents, servants, employees, and all persons in concert or
28


                                                   – 28 –
            FIRST AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF (CASE NO. 2:20-cv-02927)
Case 2:20-cv-02927-CBM-AS Document 19 Filed 04/14/20 Page 29 of 30 Page ID #:96



 1   participation with them who receive notice of the injunction, from enforcing
 2
     Defendants’ Orders and laws, enforcement policies, practices, customs, and actions
 3
 4   that individually and collectively: (1) prohibit the operation of firearm and

 5   ammunition product manufacturers, retailers, importers, distributors, shooting
 6
     ranges, and FSC test providers; (2) deny individuals the right and ability to travel
 7
 8   to, access, and use firearm and ammunition product retailers, FSC test providers,
 9
     and shooting ranges to acquire, take possession of, and practice proficiency with
10
11   constitutionally protected items; (3) deny individuals the right and ability to travel

12   to and from firearm and ammunition product manufacturers, retailers, importers,
13
     distributors, shooting ranges, and FSC test providers so that individuals can
14
15   acquire, taken possession of, and practice proficiency with constitutionally
16   protected items; and (4) violate Art. IV, § 2 of and the Second, Fifth, and
17
     Fourteenth Amendments to the United States Constitution;
18
19         3.      Nominal damages8 against Defendants;
20
21
22
     8
        Plaintiffs herein give notice that pre-litigation investigation is continuing in this
23   urgent and expedited matter and that this complaint may be further amended to add
24   additional claims and requests for relief, including but not limited to actual
     damages, once the facts are more fully developed. Additionally, counsel for the
25
     institutional plaintiffs are continuing to investigate the claims of additional
26   potential parties with substantially similar claims who may also suffer
     constitutional and economic damages as a result of the individual and/or collective
27
     orders and/or enforcement actions of Defendants named herein.
28


                                                    – 29 –
             FIRST AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF (CASE NO. 2:20-cv-02927)
Case 2:20-cv-02927-CBM-AS Document 19 Filed 04/14/20 Page 30 of 30 Page ID #:97



 1         4.     All other and further legal and equitable relief, including injunctive
 2
     relief, against Defendants as necessary to effectuate the Court’s judgment, or as the
 3
 4   Court otherwise deems just and equitable; and,

 5         5.     Attorney’s fees and costs pursuant to 42 U.S.C. § 1988 and any other
 6
     applicable law.
 7
 8         Respectfully submitted this 14th day of April 2020.
 9
                                                   /s/ Ronda Baldwin-Kennedy
10
                                                   Ronda Baldwin-Kennedy
11
12                                                 /s/ Raymond DiGuiseppe
                                                   Raymond DiGuiseppe
13
14                                                 Attorneys for Plaintiffs

15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   – 30 –
            FIRST AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF (CASE NO. 2:20-cv-02927)
